UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7657



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR F. JONES, a/k/a Arthur Palmer, a/k/a
Junior, a/k/a June,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-99-362, CA-01-4451-2)


Submitted:   January 13, 2003             Decided:   February 3, 2003


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur F. Jones, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur F. Jones seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude that Jones has not made a

substantial showing of the denial of a constitutional right.             See

Slack v. McDaniel, 529 U.S. 473, 484 (2000).        Accordingly, we deny

a certificate of appealability and dismiss the appeal.              See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2